

 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
 
HZO, INC.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
$1,150,000                                                                                                                                                                                       September
25, 2009
                                                 Salt Lake City, Utah
 
FOR VALUE RECEIVED, hZo, Inc., a Delaware corporation (the “Company”), promises
to pay to Zagg, Inc. (“Investor”), or its registered assigns, in lawful money of
the United States of America the principal sum of One Million One Hundred and
Fifty Thousand Dollars ($1,150,000), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Note on the unpaid principal balance at a rate equal to 0.84% per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days.  All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable on the earlier of
(i)  February 25, 2010 (the “Maturity Date”), (ii) immediately prior to a Change
of Control (as defined below) or (iii) when, upon or after the occurrence of an
Event of Default (as defined below), such amounts are declared due and payable
by holders of a Majority in Interest (as defined below) or made automatically
due and payable in accordance with the terms hereof.  This Note is one of the
“Notes” issued pursuant to the Note and Warrant Purchase Agreement dated as of
September 25, 2009 (as amended, modified or supplemented, the “Purchase
Agreement”) between the Company and the Investors (as defined in the Purchase
Agreement).
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE OF THE PURCHASE AGREEMENT AND
EXECUTED BY COMPANY IN FAVOR OF COLLATERAL AGENT (AS DEFINED THEREIN) FOR THE
BENEFIT OF THE INVESTOR.  ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE
SECURITY AGREEMENT.
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
(a) “Change of Control” means (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions to which
the Company is party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction continue to retain (either by such voting
securities remaining outstanding or by such voting securities being converted
into voting securities of the surviving entity or the entity controlling such
surviving entity), as a result of shares in the Company held by such holders
prior to such transaction, at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company, such surviving entity
or the entity that controls such surviving entity outstanding immediately after
such transaction or series of transactions, or (ii) a sale, lease or other
conveyance of all or substantially all of the assets of the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) the “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.
 
(c) “Event of Default” has the meaning given in Section 4 hereof.
 
(d)  “Investor” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note. A reference to a Lien of Investor or a security agreement executed in
favor of Investor shall be deemed to include a Lien granted to a collateral
agent on behalf of Investor and a security agreement executed in favor of a
collateral agent on behalf of Investor, respectively.
 
(e) “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
 
(f) “Majority in Interest” shall mean more than fifty percent (50%) of the
aggregate outstanding principal amount of the Notes issued pursuant to the
Purchase Agreement.
 
(g)  “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, the Purchase
Agreement and the other Transaction Documents, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by the Company hereunder and thereunder, in each case,
whether direct or indirect, absolute or contingent, due or to become due, and
whether or not arising after the commencement of a proceeding under Title 11 of
the United States Code (11 U. S. C. Section 101 et seq.), as amended from time
to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding. Notwithstanding the foregoing, the
term “Obligations” shall not include any obligations of Company under or with
respect to the Warrant (as defined below).
 
(h) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(i) “Purchase Agreement” has the meaning given in the introductory paragraph
hereof.
 
(j) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(k)  “Security Agreement” has the meaning given in the introductory paragraphs
to this Note.
 
(l) “Senior Indebtedness” shall mean, unless expressly subordinated to or made
on a parity with the amounts due under this Note, the principal of (and premium,
if any), unpaid interest on and amounts reimbursable, fees, expenses, costs of
enforcement and other amounts due in connection with, indebtedness of Company,
to banks, commercial finance lenders, insurance companies, leasing or equipment
financing institutions or other lending institutions regularly engaged in the
business of lending money, which is for money borrowed , or purchase or leasing
of equipment in the case of the lease or other equipment financing, whether or
not secured.
 
(m) “Transaction Documents” shall mean this Note, each of the other Notes issued
under the Purchase Agreement, the Purchase Agreement, the Warrants issued under
the Purchase Agreement (each a “Warrant,” and collectively, the “Warrants”) and
the Security Agreement.
 
2. Interest.  Accrued interest on this Note shall be payable at maturity.
 
3. Prepayment. This Note may not be prepaid.
 
4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:
 
(a) Failure to Pay.  The Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note or any other Transaction Document on the date due
and such payment shall not have been made within five days of the Company’s
receipt of Investor’s written notice to the Company of such failure to pay; or
 
(b) Representations, Warranties and Covenants. Any representation, warranty, or
certificate delivered by or on behalf of the Company to Investor pursuant to the
Transaction Documents, shall be false, incorrect, incomplete or misleading in
any material respect when made or delivered, or any covenant made by the Company
pursuant to the Transaction Documents shall be breached; or
 
(c) Other Payment Obligations. Any indebtedness under any bonds, debentures,
notes or other evidences of indebtedness for money borrowed (or any guarantees
thereof, excluding this Note and the other Transactions Documents) by the
Company or any of its Subsidiaries in an aggregate principal amount in excess of
$50,000 is not paid when due either at its stated maturity or upon acceleration
thereof, and such indebtedness is not discharged, or such acceleration is not
rescinded or annulled; or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(d) Voluntary Bankruptcy or Insolvency Proceedings. The Company or any of its
Subsidiaries shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vii) take any action for the purpose of effecting any
of the foregoing; or
 
(e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or
any of its Subsidiaries or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Company or any of its Subsidiaries or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 30 days of commencement.
 
5. Rights of Investor upon Default. Upon the occurrence or existence of any
Event of Default (other than an Event of Default described in Sections 4(d) or
4(e)) and at any time thereafter during the continuance of such Event of
Default, Investor may, with the consent of holders of a Majority in Interest, by
written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  Upon the occurrence or existence of
any Event of Default described in Sections 4(d) and 4(e), immediately and
without notice, all outstanding Obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Investor may
exercise any other right power or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.
 
6. Conversion.
 
(a) Automatic Conversion. In the event the Company consummates an equity
financing prior to the Maturity Date pursuant to which the Company sells shares
of a series of preferred stock in a transaction or series of related
transactions with an aggregate sales price of not less than $1,000,000,
excluding cancellation of indebtedness or conversion of any and all convertible
bridge notes which are converted into preferred stock (including the Notes), and
with the principal purpose of raising capital (a “Qualified Financing”), then
this the outstanding principal amount of, and all accrued but unpaid interest
under this Note shall automatically convert into Qualified Securities, as
defined below, at the same price and on the same terms as the other investors
purchasing such Qualified Securities in the Qualified Financing (the “Conversion
Price”). The term “Qualified Securities” means the preferred stock issued in a
Qualified Financing.  In conjunction with such conversion, Investor shall become
a party and shall execute all related Qualified Financing documentation.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b) Optional Conversion.  If the Company has not consummated a Qualified
Financing prior to the Maturity Date or immediately prior to a Change of
Control, or if an Event of Default occurs, then all or a portion of the
outstanding principal amount of, and all accrued but unpaid interest under, this
Note shall be convertible at the option of Investor into shares of the Company’s
Common Stock (the “Common Stock”), at a conversion price per share to be
determined in good faith by the Company’s Board of Directors and the Investors
(the “Common Stock Conversion Price”).  The Company shall be required to provide
Investor at least fifteen (15) days prior written notice of a Change of Control.
 
(c) Conversion Procedure.
 
(i) Conversion Pursuant to Section 6(a).  If this Note is automatically
converted, written notice shall be delivered to Investor at the address last
shown on the records of the Company for Investor or given by Investor to the
Company for the purpose of notice or, if no such address appears or is given, at
the place where the principal executive office of the Company is located,
notifying Investor of the conversion to be effected, specifying the Conversion
Price, the principal amount of the Note to be converted, the date on which such
conversion is expected to occur and calling upon such Investor to surrender to
the Company, in the manner and at the place designated, the Note.  Upon such
conversion of this Note, Investor shall surrender this Note, duly endorsed, at
the principal office of the Company.  At its expense, the Company shall, as soon
as practicable thereafter, issue and deliver to such Investor at such principal
office a certificate or certificates for the number of shares to which Investor
shall be entitled upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Company), together with any other securities and property to which Investor is
entitled upon such conversion under the terms of this Note, including a check
payable to Investor for any cash amounts payable as described in Section
6(c)(iii).  Any conversion of this Note pursuant to Section 6(a) shall be deemed
to have been made immediately prior to the closing of the issuance and sale of
shares as described in Section 6(a) and on and after such date the Persons
entitled to receive the shares issuable upon such conversion shall be treated
for all purposes as the record holder of such shares and a purchaser of such
shares under the Qualified Financing documentation and shall be bound by the
terms of the Qualified Financing documentation.
 
(ii) Conversion Pursuant to Section 6(b).  Before Investor shall be entitled to
convert this Note into shares of Common Stock pursuant to Section 6(b), it shall
surrender this Note, duly endorsed, at the principal office of the Company and
shall give written notice to the Company at its principal corporate office, of
the election to convert the same pursuant to Section 6(b), and shall state
therein the amount of the unpaid principal amount of this Note to be converted
and the name or names in which the certificate or certificates for shares of
Common Stock are to be issued.  The Company shall, as soon as practicable
thereafter, issue and deliver at such office to Investor a certificate or
certificates for the number of shares of Common Stock to which Investor shall be
entitled upon conversion (bearing such legends as may be required by law and any
applicable agreements to which the Company’s stockholders are bound, the Rights
Agreement, the Voting Agreement and the Co-Sale Agreement, and in the opinion of
counsel to the Company), together with a replacement Note (if any principal
amount is not converted) and any other securities and property to which Investor
is entitled upon such conversion under the terms of this Note, including a check
payable to Investor for any cash amounts payable as described in Section
6(c)(iii) below.  The conversion shall be deemed to have been made immediately
prior to the close of business on the date of the surrender of this Note, and
the Person or Persons entitled to receive the shares of Common Stock upon such
conversion shall be treated for all purposes as the record holder or holders of
shares of such Common Stock as of such date.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(iii) Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note.  In lieu of the Company issuing
any fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
applicable Conversion Price by the fraction of a share not issued pursuant to
the previous sentence.  In addition, the Company shall pay to Investor any
interest accrued on the amount converted and on the amount to be paid to the
Company pursuant to the previous sentence.  Upon conversion of this Note in full
and the payment of the amounts specified in this Section 6(c)(iii), the Company
shall be forever released from all its obligations and liabilities under this
Note.
 
7. Successors and Assigns.  Subject to the restrictions on transfer described in
Sections 9 and 10 below, the rights and obligations of the Company and Investor
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
8. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the holders of a Majority
in Interest.
 
9. Restrictions on Transfer.  This Note may be transferred only in compliance
with applicable United States federal and state securities laws and only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company, together, if reasonably requested by the Company,
with a written opinion of Investor’s United States counsel, to the effect that
such transfer may be effected without registration or qualification under any
United States federal or state law then in effect.  A new Note for like
principal amount and interest will be issued to, and registered in the name of,
the transferee.  Interest and principal are payable only to the registered
holder of this Note.  Investor agrees to provide a Form W-9 to the Company upon
request.
 
Notwithstanding the provisions above, no such opinion of counsel shall be
required:  (i) for any transfer of this Note or securities into which such Note
may be converted in compliance with SEC Rule 144 or Rule 144A, or (ii) for any
transfer of this Note or such securities by an Investor that is a partnership or
a corporation to (A) a partner of such partnership or stockholder of such
corporation, (B) a controlled affiliate of such partnership or corporation, (C)
a retired partner of such partnership who retires after the date hereof, (D) the
estate of any such partner or stockholder, or (iii) for the transfer by gift,
will or intestate succession by any Investor to his or her spouse or lineal
descendants or ancestors or any trust for any of the foregoing; provided that in
each of the foregoing cases under subsections (ii) and (iii) the transferee
agrees in writing to be subject to the terms of this Section 9 to the same
extent as if the transferee were an original Investor hereunder.
 
10. Assignment by the Company.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the holders of a Majority in Interest.
 
11. Subordination.  The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all of Company’s Senior Indebtedness,
provided that, as of the date this Note is issued, the Company has no Senior
Indebtedness.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(a)           Insolvency Proceedings.  If there shall occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization,
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of Company,
(i) no amount shall be paid by Company in respect of the principal of, interest
on or other amounts due with respect to this Note at the time outstanding,
unless and until the principal of and interest on the Senior Indebtedness then
outstanding shall be paid in full, and (ii) no claim or proof of claim shall be
filed with Company by or on behalf of the holder of this Note which shall assert
any right to receive any payments in respect of the principal of and interest on
this Note except subject to the payment in full of the principal of and interest
on all of the Senior Indebtedness then outstanding.
 
(b)           Default on Senior Indebtedness.  If there shall occur an event of
default which has been declared in writing with respect to any Senior
Indebtedness, as defined therein, or in the instrument under which it is
outstanding, permitting the holder to accelerate the maturity thereof and the
holder of this Note shall have received written notice thereof from the holder
of such Senior Indebtedness, then, unless and until such event of default shall
have been cured or waived or shall have ceased to exist, or all Senior
Indebtedness shall have been paid in full, no payment shall be made in respect
of the principal of or interest on this Note, unless within ninety (90) days
after the happening of such event of default, the maturity of such Senior
Indebtedness shall not have been accelerated.  Not more than one notice may be
given to the holder of this Note pursuant to the terms of this Section 11(b)
during any 360 day period.
 
12. Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing.  All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
13. Pari Passu Notes.  Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued pursuant to the Purchase Agreement or pursuant to the terms
of such Notes.  In the event Investor receives payments in excess of its pro
rata share of the Company’s payments to the Investors of all of the Notes, then
Investor shall hold in trust all such excess payments for the benefit of the
holders of the other Notes and shall pay such amounts held in trust to such
other holders upon demand by such holders.
 
14. Payment.  Payment shall be made in lawful tender of the United States.
 
15. Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%).  In the event any interest is paid
on this Note which is deemed to be in excess of the then legal maximum rate,
then that portion of the interest payment representing an amount in excess of
the then legal maximum rate shall be deemed a payment of principal and applied
against the principal of this Note, or returned to the Company, at the election
of Investor.
 
16. Expenses; Waivers.  If action is instituted to collect this Note, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such
action.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.
 
17. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Utah, without regard to the conflicts of law provisions of the
State of Utah, or of any other state.
 
[Signature Page Follows]


 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
The Company has caused this Note to be issued as of the date first written
above.


HZO, INC.
a Delaware corporation


By:   /s/Robert G. Pedersen,
II                                                   
        Robert G. Pedersen II, President
 

